Citation Nr: 0123865	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  99-23 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to June 
1945.  He died in May 1999; the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
New Orleans, Louisiana RO.

In July 2001, the appellant testified at a hearing held at 
the New Orleans RO before the undersigned Board Member.  A 
transcript of this hearing is of record.  Although the 
appellant requested, and was granted, a 30-day abeyance 
period for the submission of additional evidence to support 
the claims, to date, no additional evidence has been 
received.


REMAND

The appellant contends that the RO erred by failing to grant 
service connection for the cause of the veteran's death.  She 
maintains that the veteran's service-connected anxiety 
disorder contributed materially and significantly to his 
cardiopulmonary arrest, and ultimately to his death.

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2000).  
Specifically, evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  38 C.F.R. § 3.312.  For a 
service- connected disability to be considered the principal 
cause of death, it must "singly or jointly with some other 
condition, be the immediate or underlying cause of death or 
be etiologically related thereto."  Id.  For a service-
connected disability to constitute a contributory cause of 
death, it must be causally connected to the death and must 
have "contributed substantially or materially" to death," 
combined to cause death," or "aided or lent assistance to the 
production of death."  Id.

A review of the record reflects that the veteran died in May 
1999 at a VA hospital.  The official death certificate states 
that the cause of the veteran's death was cardiopulmonary 
arrest, due to or as a consequence of gram positive cocci 
bacteremia, due to or as a consequence of urinary tract 
infection, due to or as a consequence of primary B cell 
central nervous system lymphoma.  An autopsy was not 
performed.  At the time of the veteran's death, service 
connection was in effect for anxiety disorder, evaluated as 
50 percent disabling, and prolapsed hemorrhoids, evaluated as 
50 percent disabling.

In a March 2000 opinion, Donald K. Haynes, M.D., the 
veteran's private physician, stated, "[The veteran] had 
definite anxiety disorder and I feel that contributed to his 
stroke and heart failure and was a factor in his death which 
occurred in May 1999."

Furthermore, during the July 2001 travel Board hearing, the 
appellant's representative noted that the veteran's claims 
file was lost prior to his death and, although the RO 
attempted to reconstruct the claims file, evidence was still 
missing from the rebuilt file.  Specifically, the appellant's 
representative noted that the veteran's service medical 
records were no longer associated with the file.  
Furthermore, a 1975 VA psychiatric examination report, which 
reportedly revealed that the veteran's psychiatric problems 
had begun to manifest themselves physically, was no longer 
associated with the file.

The Board notes that, on November 9, 2000, during the 
pendency of the matter on appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law, among other 
things, eliminates the well-grounded claim requirement, and 
contains revised notice provisions, and additional 
requirements pertaining to the VA's duty to assist.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

In view of the changes in the law brought about by the VCAA, 
VA must ensure compliance with the notice and duty to assist 
provisions contained in the new law.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as obtaining a 
medical opinion when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim. 

Following preliminary review of the claim for service 
connection for the cause of the veteran's death, in light of 
the evidence of record and the duties imposed by the VCAA, 
the Board finds that additional development is required.  The 
Board is cognizant of the fact that the RO has already 
searched for the veteran's claims file and that it was 
thought to be destroyed or otherwise unavailable.  However, 
given the circumstances of this case, the Board finds that a 
more thorough search for the complete claims file (or, 
specifically, the veteran's service medical records and a 
copy of the 1975 VA examination report) is warranted, 
particularly in light of the fact that no explanation as to 
the destruction or unavailability of the file was provided to 
the appellant.  Indeed, it does not appear that the appellant 
was ever directly notified of the efforts that VA made to 
obtain the missing file, or any additional action to be taken 
by VA with respect to the claim.  This is especially 
important in light of the clear intent the VCAA, which, in 
part, requires that efforts to obtain records maintained by a 
Federal agency, such as VA, must continue until the records 
are obtained, unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 
Supp. 2001).  

The Board also finds that, as regards the claim for service 
connection for the cause of the veteran's death, the duty to 
assist warrants obtaining a well informed, well reasoned 
medical opinion as to the relationship, if any, between the 
veteran's death and service-connected anxiety disorder and 
service.  While the Board acknowledges that Dr. Barnes 
rendered a medical opinion that appears to establish a 
relationship between service-connected psychiatric disability 
and service, the physician did not explain the basis for the 
opinion (to include the evidence and/or medical authority 
relied upon in reaching the opinion), and the opinion is not 
written in terms sufficient to satisfy the requirements of 
the pertinent legal authority on this issue.  Thus, Dr. 
Barnes should be afforded the opportunity to supplement his 
opinion on this issue.  If no further information is 
provided, or the RO determines that sufficient evidence to 
grant the claim has not been presented, the claims file 
should be forwarded to an appropriate VA physician a medical 
center to obtain a medical opinion as to whether it is as 
least as likely as not that the veteran's service-connected 
psychiatric disability either caused or contributed 
substantially or materially to cause his death.

The actions identified herein are consistent with the duties 
imposed by the Act.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the Act has fully been complied 
with.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the Act.

Finally, the  Board notes that the appellant also contends 
that the RO erred by failing to grant entitlement to 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code.  As the outcome of the issue of 
entitlement to educational assistance benefits under Chapter 
35, Title 38, United States Code, is dependent upon the 
resolution of the cause of death issue, that issue is 
deferred pending the outcome of the cause of death claim.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should renew the search for 
the veteran's original claims file (or, 
alternatively, the veteran's service 
medical records and the report of 1975 VA 
examination) at the records processing 
center (RPC) or any other repository of 
VA records that may have custody of the 
veteran's claims file or such records.  
If the complete claims file (or the 
specific evidence identified above) 
cannot be found, and it is determined 
that further efforts to obtain such would 
be futile, the circumstances surrounding 
the destruction or unavailability of the 
original claims file should be explained, 
to the extent possible, and the appellant 
should be notified of this explanation, 
as is required by the Veterans Claims 
Assistance Act of 2000.

2.  The RO should take the appropriate 
steps, to include contacting the 
appellant and her representative, to 
gather a more detailed opinion from Dr. 
Haynes with respect to the cause of the 
veteran's death.  It should be requested 
that Dr. Haynes provide, to the extent 
possible, specific evidentiary and 
medical support (i.e., specific to this 
veteran) for the conclusions reached 
regarding the veteran's death.

3.  If no further information from Dr. 
Barnes is received, or the RO determines 
that sufficient evidence to grant the 
claim for service connection for the 
cause of the veteran's death has not been 
presented, the claims file should be 
forwarded to an appropriate VA physician 
a medical center to obtain a medical 
opinion as to whether it is as least as 
likely as not that the veteran's service-
connected psychiatric disability either 
caused or contributed substantially or 
materially to cause his death. The 
complete rationale for the physician's 
opinion, to include citation to specific 
evidence of record and medical authority, 
should be set forth in a typewritten 
report.  The physician should 
specifically comment on the opinion 
reached by Dr. Haynes noted in the March 
2000 letter (and on any other statements 
subsequently received from Dr. Haynes).  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act (to be 
promulgated, as amended at 38 C.F.R. 
§§ 3.102 and 3.159), are fully satisfied.

6.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should readjudicate the 
claims for service connection for the 
cause of the veteran's death, and for 
Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, 
United States Code, in light of all 
applicable evidence, particularly all 
opinions received in connection with this 
remand, and in light of all pertinent 
legal authority.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

7.  If either benefit sought on appeal 
continues to be denied, the appellant and 
her representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the case is returned to the Board for 
further appellate consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




